Citation Nr: 0721314	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  97-201 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, evaluated as 40 percent disabling prior to 
September 1, 2005, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1981 to 
December 1986, and evidently had a period of prior unverified 
service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted a 20 percent rating 
for the veteran's low back disabiity, effective from October 
28, 1996.   
 
By way of a complex procedural history, the Board notes that 
the veteran perfected an appeal as to the RO's April 1997 
determination and, in a January 1999 rating decision, the RO 
awarded a 40 percent rating, effective October 28, 1996, for 
her service-connected back disability.  In an August 2000 
decision, the Board denied the veteran's claim for an 
increased rating for her low back disability.

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required to afford the Board the opportunity to provide a 
more adequate statement of its reasons or bases for its 
decision that a rating in excess of 40 percent was not 
warranted for her service-connected low back disability.  In 
an Order of February 2001, the Court vacated the Board's 
decision and remanded the matter, pursuant to the joint 
motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

In June 2000, the veteran testified during a hearing before 
the undersigned that was conducted at the Board's main office 
in Washington, D.C.  A transcript of that hearing is of 
record.  

In February 2003, the undersigned Deputy Vice Chairman and 
Veterans Law Judge granted the veteran's motion to advance 
her case on the Board's docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2006).

In May 2003, the Board remanded the veteran's claim to the RO 
for further development.  At that time, the Board noted that 
the veteran appeared to have raised additional claims, 
including one for service connection for fibromaylgia.

In April 2005, the RO proposed to reduce the evaluation of 
the veteran's lumbosacral strain with disc bulge at L4-L5 
from 40 percent to 20 percent and, in a June 2005 decision, 
the RO effectuated that reduction, effective September 1, 
2005.  In another June 2005 rating decision, the RO denied 
service connection for fibromyalgia with depression.  

Then, in a July 2006 rating decision, the RO granted the 
veteran's claim for service connection for fibromyalgia, 
effective from October 28, 1996.  The RO continued the 40 
percent evaluation for the veteran's low back disability, 
effective from October 28, 1996, that was recharacterized as 
lumbosacral strain with disc bulge at L4-L5 and fibromyalgia.  
The RO also awarded an increased evaluation from 20 to 40 
percent effective from September 1, 2005.  In October 2006, 
the veteran filed a timely notice of disagreement with the 
RO's action and argued that fibromyalgia should be considered 
a separate disability from her service-connected lumbosacral 
strain.  She also claimed an earlier effective date for the 
award of service connection for fibromyalgia.  

In a March 2007 rating decision, the RO concluded that its 
earlier actions were erroneous, and granted service 
connection and a separate 20 percent rating for fibromyalgia, 
effective from December 11, 2001.  The RO also assigned a 20 
percent evaluation for the veteran's service-connected 
lumbosacral strain with disc bulge at L4-L5, effective from 
September 1, 2005.

Finally, in its May 2003 remand, the Board noted, in 
pertinent part, that the veteran appeared to raise a claim 
for an increased rating for a gynecological disability that 
the RO has not apparently yet considered.  Further, in 
October 2006, the veteran also raised a claim for service 
connection for degenerative joint disease as secondary to her 
service-connected lumbosacral strain.  These matters are 
referred to the RO for appropriate consideration and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in July 2006, the RO issued a 
supplemental statement of the case (SSOC) regarding the 
veteran's claim for an increased rating for her service-
connected low back disability, evaluated as 40 percent 
disabling prior to September 1, 2005, and as 20 percent 
disabling thereafter.  

Subsequent to the issuance of the July 2006 SSOC, additional 
pertinent medical evidence was added to the record, including 
findings of a February 2007 VA examination of the veteran's 
spine, and VA medical records dated to July 2005.  In April 
2007, the veteran was provided with a SSOC that addressed her 
claim for service connection for fibromyalgia, and the proper 
effective date for that award.  Although the March 2007 
rating decision also addressed the propriety of the veteran's 
rating for her service-connected low back disability, she was 
not provided with a SSOC on the matter, as properly noted by 
her representative in a June 2007 written statement.  

The Board regrets the further delay in considering the 
veteran's claim.  However, given that additional 
adjudications were rendered by the RO regarding her increased 
rating claim on appeal, and given that additional pertinent 
evidence was considered by the RO in conjunction with that 
claim, the veteran's case must be remanded to the RO/AMC for 
issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should provide the veteran and 
her representative with SSOC as to her 
claim for a rating in excess of 40 percent 
prior to September 1, 2005, and in excess 
of 20 percent thereafter, for her service-
connected lumbosacral strain with disc 
bulge at L4-L5.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




